Citation Nr: 1711710	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 1995 and from March 2008 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a fractured nose and for residuals, status post-surgical repair, and assigned a noncompensable rating.  

In January 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This case was previously before the Board in October 2014, when the Board denied the claim for a compensable rating for bilateral inguinal hernia repair with scars, and remanded the claim for an increased rating for residuals of the fractured nose.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

The record indicates that there are outstanding VA treatment records.  The most recent VA treatment records are from June 2013.  A document received on April 7, 2015 is a computer screenshot that shows the Veteran received treatment at the    VA Medical Center in West Los Angeles in 2014 and 2015.  The record does        not contain the aforementioned treatment records.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file and reasonable efforts must be made to obtain all outstanding relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dating since June 2013 and associate them with the Veteran's file.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After completing the requested action, and any additional action warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished       a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




